Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-24 are pending. Claims 1-6 and 8-10 are being examined in this application. In the response to the restriction requirement, Applicants elected Group I, gold, the compound of formula I wherein R is C18 alkyl and PEPM-Ox is ASYSSGAPPMOxPPF. Claims 7 and 11-24 are withdrawn as being drawn to a nonelected species/invention.

Claim Rejections - 35 USC § 102
The rejection of claims 1-6 and 8-10 under 35 USC 102(a)(1) is withdrawn in view of the showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained, either directly or indirectly from the inventor or a joint inventor of this application, and is therefore, not prior art under 35 U.S.C. 102(a)(2). 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


This rejection is maintained.
Claims 1-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (J. AM. CHEM. SOC. 2008, 130, 13555-13557), as evidenced by Merg et al. (J. Am. Chem. Soc. 2016, 138, 13655-3663).
With respect to claim 1, Chen et al. teach double-helical gold nanoparticle superstructures (title; abstract). 
Although Chen et al. do not teach said nanoparticles are positioned in an essentially single helical assembly, the reference of Merg et al. states that “[W]e recently reported that the divalent peptide conjugate C18-(PEPAu)2 directs the assembly of double-helical gold nanoparticle superstructures when mixed with gold salts, assembly buffers, and reducing agents (Figure 1a). In subsequent studies, single-helical gold nanoparticle superstructures, rather than double helices, were, at times, observed as the sole product. These confounding results prompted us to investigate the origin of the single helix architecture. Since the synthetic procedures used to prepare the double and single helices were virtually indistinguishable (e.g., identical gold salt, identical buffer, and identical reagent concentrations), we carefully characterized the C18-(PEPAu)2 used in each synthesis, reasoning that a small impurity or chemical change to the conjugate may have led to the observed results (page 13656, left column, 2nd para). 
When referring to “subsequent studies”, Merg et al. was referring to Chen et al. (see reference no. 26 in Merg et al.). 
This is clear by Fig. 1a of Chen et al. (depicted below; modified), which shows that while some nanoparticles are positioned in a double helical assembly, others are positioned in a single helical assembly. 

    PNG
    media_image1.png
    219
    439
    media_image1.png
    Greyscale

In comparison, Fig. 4c of the instant application (depicted below), shows negative stained TEM image of C18-(PEPAuM-Ox)2, which clearly corresponds to the single helix visible from Fig. 1a of Chen et al. 


    PNG
    media_image2.png
    215
    273
    media_image2.png
    Greyscale

Furthermore, Merg et al. states that “[T]he thioether functional group of methionine can undergo oxidation to the sulfoxide; a 16 m/z increase would result if both methionine residues of C18-(PEPAu)2 were oxidized (Figure S1b). Therefore, we hypothesized that oxidation of C18-(PEPAu)2 to C18-(PEPAuM-Ox)2 (PEPAuM-Ox = AYSSGAPPMOxPPF) results in the formation of single-helical superstructures” (page 13656, left column, 2nd para). Thus, since the procedures of Merg et al. and Chen et al. were virtually indistinguishable (e.g., identical gold salt, identical buffer, and identical 
Therefore, the teachings of Chen et al. anticipate the instantly elected species, which reads on claims 1-6 and 8-10.

Response to Arguments
Applicant’s arguments filed on 11/17/2021 have been fully considered but they are not persuasive.
Applicant argues that “[F]ig. 1a of Chen does not contain any nanoparticle images, but instead depicts images of C12-PEP assemblies (e.g., 1-D twisted fibers), wherein C12-PEP contains a dodecanoic acid moiety coupled to the N-terminus of peptide AYSSGAPPMPPF. Similarly, Fig. 4c of the present application, which shows a negative stained TEM image of C18-(PEPAuM-Ox)2 fibers, does not contain any nanoparticle images. There is no teaching of single-helical assemblies in Chen. The single-helical assemblies described in the present claims require the development of the new molecules described in claim 8 of the present application”. 
Applicant’s arguments are not persuasive because Fig. 1a of Chen et al. clearly shows single-helical assemblies.
Furthermore, as discussed in the rejection above, the procedures of Merg et al. and Chen et al. were virtually indistinguishable (e.g., identical gold salt, identical buffer, and identical reagent concentrations). Therefore, the resulting product (i.e. the elected species) would inherently be the same (MPEP 2112.01). 
For the reasons stated above the rejection is maintained.

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658